Order entered April 29, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01368-CR

                       DENNIS WALKER, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F19-18616-H

                                    ORDER
      Before the Court is appellant’s April 27, 2020 second motion for extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on or before May 26, 2020.


                                           /s/   LANA MYERS
                                                 JUSTICE